Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-8, 10-11, 13-18, 20, and 23-24 have been examined in this application.
	The filling date of this application number recited above is 12 June 2014. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filing date, as the priority date.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-11, 13-18, 20, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 11, and 17, the claims recite “determine, based on comparing data related to the simulated vehicle accident to the historical vehicle accident data stored, an actual historical vehicle accident corresponding to the simulated vehicle accident;
determine damages associated with the actual historical vehicle accident corresponding to the simulated vehicle accident;
calculate, based on the damages associated with the actual historical vehicle accident corresponding to the simulated vehicle accident, a cost estimate of damages associated with the simulated vehicle accident;
receive, a plurality of liability estimates based on the calculated cost estimate of the damages and based on coverage options under a plurality of different insurance policies, the plurality of liability estimates, wherein the plurality of liability estimates correspond to out-of-pocket liability, under the plurality of different insurance policies, for the damages associated with the simulated vehicle accident; and
send, the plurality of liability estimates.”
(Claim 17) “receiving, an indication of a user input selecting an insurance option of the different insurance options”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices or principles and/or commercial or legal interactions. As disclosed by Specifications [03] “… calculate a plurality of liability estimates for the user corresponding to different insurance coverage options, indicating how much the user would have paid for the simulated accident had the user purchased the different 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “driving insurance simulation system” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. The additional elements disclosed by the claims are:
“driving insurance simulation system, comprising:
a steering controller;
an acceleration input device;
a deceleration input device;
a display device; and
a second computing device located remotely from the first computing device and comprising:
at least one second processor, and a second memory;
a first computing device, wherein the first computing device comprises:

an input/output module communicatively coupled to the steering controller, the acceleration input device, the deceleration input device, and the display device;
at least one first processor communicatively coupled to the input/output module;
and a first memory storing first computer-executable instructions that, when executed by the at least one first processor, cause the first computing device to:
generate a simulation of a driving environment including a first virtual vehicle;
send, to the display device and via the input/output module, the simulated driving environment for display;
receive, via the input/output module and from at least one of the steering controller, the acceleration input device, and the deceleration input device, indications of user interactions controlling virtual driving of the first virtual vehicle in the simulated driving environment;
generate, a simulation of a vehicle accident involving the first virtual vehicle in the simulated driving environment based on:
the indications of the user interactions;
a determination of a first vehicle type of the first virtual vehicle; and
identification, from the database, of vehicles of a second vehicle type having a plurality of collisions with vehicles of the first vehicle type, wherein the simulation of a vehicle accident involves the first virtual vehicle and a second virtual vehicle of the second vehicle type; and

 This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system; see MPEP 2106.05(f). The additional element of the “driving simulation system” is merely applied to gather information (e.g. accident data), by which the gathered information is used to provide the user with different insurance options. Mere data gathering is adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Additionally, simply appending well-understood, routine, conventional activities (WURC) previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept; see MPEP 2106.05(d). The “driving simulation system” was old and already well-known at the time of the invention, see Non-Patent Literatures (NPL): (Slob, “State-of-the-Art Driving Simulators, a Literature Survey”, 2008) and (Diete, “Evaluation of a Simulator Based, Novice Drive Risk 
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the second memory stores second computer-readable instructions that, when executed by the at least one second processor, cause the second computing device to: receive, from the first computing device, information relating to the simulated vehicle accident and the calculated cost estimate of the damages; select, based on the information relating to the simulated vehicle accident and the calculated cost estimate of the damages, the plurality of different insurance policies; and determine the plurality of liability estimates based on coverage options under the plurality of different insurance policies.”
Claim 3 recites “wherein the first computing device further comprises: a wireless network interface configured to communicate wirelessly with the second computing device and a smartphone, of a user interacting with the simulated driving environment, to receive and transmit the information relating to the simulated vehicle accident and the calculated cost estimate of the damages.”
Claim 4 recites “wherein the display device is a component of the smartphone of the user, and wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send the plurality of liability estimates to the display device by: transmitting, via the wireless network interface and to the smartphone, the plurality of liability 
Claims 5 and 16 recite “further comprising: an audio speaker communicatively coupled to the input/output module of the first computing device, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the audio speaker and via the input/output module, an instruction to output audio as a distraction to a user while the user is interacting with the simulated driving environment.”
Claims 6 and 15 recite “further comprising: a fan communicatively coupled to the input/output module of the first computing device, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the fan and via the input/output module, an instruction to blow air to provide a distraction to a user while the user is interacting with the simulated driving environment.”
Claim 7 recites “wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the display device and via the input/output module, information identifying a discount to be awarded to a user in response to the user using the driving insurance simulation system.”
Claim 8 recites “wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the display device and via the input/output module, premiums corresponding to the plurality of different insurance policies.”
Claim 10 recites “further comprising: a dashboard interface device communicatively coupled to the input/output module of the first computing device and configured to: display a simulated automobile dashboard, and receive, from the displayed simulated automobile dashboard, indications of user inputs controlling simulated dashboard operation of the first virtual vehicle.”
Claim 13 recites “wherein the display device is a component of a smartphone of a user interacting with the simulated driving environment, and wherein the computing device further comprises: a wireless network interface configured to communicate wirelessly with the smartphone of the user to receive and transmit information relating to the simulated driving environment.”
Claim 14 recites “wherein the computer-executable instructions, when executed by the at least one processor, further cause the computing device to transmit, to a smartphone of a user interacting with the simulated driving environment, the plurality of liability estimates for the damages.
Claim 18 recites “wherein the display device is a display device of a portable wireless device, and wherein outputting the plurality of liability amounts comprises: transmitting, to the portable wireless device, the plurality of liability amounts; and causing display, on the display device of the portable wireless device, the plurality of liability amounts; and wherein the method further comprises receiving the indication of the user input selecting the insurance option from the portable wireless device.”
Claim 20 recites “further comprising: outputting, to the display device, an offer of an insurance discount, in response to a user engaging with the simulated driving environment.”
Claim 23 recites “wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to: receive, via the wireless network interface, an indication of a selection of one of the plurality of liability estimates; and automatically initiate establishment of insurance coverage under an insurance policy corresponding to the selected liability estimate.”
Claim 24 recites “further comprising: automatically initiating establishment of insurance coverage under the selected insurance option.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-8, 10, 13-16, 18, 20, and 23-24, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-11, 13-14, 16-18, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (U.S. 2006/0040239) in view of Fuchs (U.S. 2015/0039397) and in view of Simon (U.S. 2014/0180529), in further view of Krughoff et al. (U.S. 2014/0114674) and in further view of Burch (U.S. 2008/0082372).

As per Claims 1, 11, and 17, Cummins discloses a driving insurance simulation system, comprising:
a steering controller (See Figure 1 – 54, as disclosed [0041] “FIG. 1 illustrates an exemplary driving simulator 50. The simulator 50 includes … a steering wheel input device 54” and [0005] “input devices, including a steering wheel”);
an acceleration input device (See Figure 1 – 56, as disclosed [0041] “The simulator 50 includes … a pedal input device 56” and [0005] “input devices, including … an accelerator pedal”);
a deceleration input device (See Figure 1 – 56, as disclosed [0041] “The simulator 50 includes … a pedal input device 56” and [0005] “input devices, including … a brake pedal”);
a display device (See Figure 1 – 60, as disclosed [0041] “The workstation 52 includes a display 60 configured to provide graphical and textual images to a user 58” and [0005] “a display connectable to the processor”); and
a first computing device (See Figure 1 – 62, as disclosed [0042] “The workstation 52 may include a processor 62 configured to fetch instructions from a computer-readable medium and execute the instructions” and [0005] “The processor executes a computer-readable medium containing instructions for providing a plurality of simulated driving environments, …”), wherein the first computing device comprises:
a database storing data ([0013] “a history database configured to store operational data of the driving simulator; an administrative database configured to store settings and configurations generated by the administrative module for operating the driving simulator; a route database configured to store routes generated by the administrative module”);
an input/output module communicatively coupled to the steering controller, the acceleration input device, the deceleration input device, and the display device ([0047] “The data access module 82 may be configured to provide a common interface to the databases utilized by the driving simulator 50 … The interfacing capability it provides may be provided to each component that accesses one of the databases” and [0059] “The input manager 107 may be configured to manage the input devices operated by the user 58 to control the simulated vehicle or, more generally, the driving simulator 50. The input devices managed by the input manager 107 may include but are not limited to, the steering wheel input device 54, the pedal input device 56, …”);
at least one first processor communicatively coupled to the input/output module; and a first memory storing first computer-executable instructions that, when executed by the at least one first processor, cause the first computing device to (See [0005]):
generate a simulation of a driving environment including a first virtual vehicle ([0005] “providing a plurality of simulated driving environments”);
[0005] “displaying the simulated driving environment to a user”);
receive, via the input/output module and from at least one of the steering controller, the acceleration input device, and the deceleration input device, indications of user interactions controlling virtual driving of the first virtual vehicle in the simulated driving environment ([0005] “allowing the user to operate the simulated vehicle in the simulated driving environment using the plurality of input devices” see also [0043] “the user 58 uses the steering wheel input device 54 and the pedal input device 56 to simulate driving a vehicle”);
generate, a simulation of a vehicle accident involving the first virtual vehicle in the simulated driving environment ([0105] “If the user 58 is involved in an accident or an infraction, the driving simulator 50 may display an accident screen shot 550, as is illustrated in FIG. 29”) based on:
the indications of the user interactions ([0005] “allowing the user to operate the simulated vehicle in the simulated driving environment using the plurality of input devices” see also [0043] “the user 58 uses the steering wheel input device 54 and the pedal input device 56 to simulate driving a vehicle”);
a determination of a first vehicle type of the first virtual vehicle ([0089] “FIG. 14 illustrates a vehicle setting screen 350 that may be used to view or modify existing vehicles or add new vehicles. The vehicle setting screen 350 includes a vehicle type selection form 352, a trailer type selection form 354, the preview image 332, and a control section 356”); and
[0077] “The vehicle AI manager 110 may also check to see if the current simulated intelligent vehicle may collide with the simulated vehicle operated by the user 58 (block 76)” and [0079] “If the simulated vehicle operated by the user 58 is at or going through the same intersection, the vehicle AI manager 110 determines the distance from the simulated intelligent vehicle to the simulated vehicle operated by the user 58 (block 194) and determines if the simulated intelligent vehicle is close or possibly colliding with the simulated vehicle operated by the user 58 (block 196)”. The simulated intelligent vehicle includes the type of the vehicle, as disclosed [0012] “Additional embodiments provide a module for managing a plurality of intelligent vehicles in a driving simulator. The module includes a vehicle list specifying the plurality of intelligent vehicles where each vehicle has a profile, a state, and a mesh; a profile list specifying a vehicle type for each of the plurality of intelligent vehicles” and [0069] “The vehicle AI profile 145 contains information pertaining to the type of simulated intelligent vehicle. The type of simulated intelligent vehicle may specify the make or model of the vehicle, the color, special features, or the like” and see also [0072] “For example, an AI profile 154 may contain … the types of simulated intelligent vehicles to generate”);
send, to the display device and via the input/output module, the simulated vehicle accident for display in the simulated driving environment (the simulation can be recorded and replayed as disclosed [0005] “recording the operation of the simulated vehicle through the simulated driving environment, and replaying the operation of the vehicle” and [0108] “The recording manager 111 may also record operational data that allows the performed trip to be replayed to the user 58 or other individual assessing performance. In some embodiments, the recording manager 111 records every three frames displayed to the user 58 on the display 60 so that the performed simulated trip can be replayed”, by which can be the simulated crashing/accident as disclosed by [0069]. Figure 29 displays the accident screen shot and accident report, as disclosed [0057] “Scoring the performance may include reviewing any accidents or infractions the user 58 had” and [0105] “If the user 58 is involved in an accident or an infraction, the driving simulator 50 may display an accident screen shot 550, as is illustrated in FIG. 29”);
send, to the display device and via the input/output module, [damages and consequences of the vehicle accident] for display ([0105] “The accident screen shot 550 includes an accident report 552 that lists the type of accident or infraction occurred and possible outcomes or consequences of the accident” and [0106] “While the user 58 performs the simulated trip, the recording manager 111 records operational data. The operational data may include infractions or events performed by the user 58 such as speeding, running a red light, following too close, driving without headlights, insufficient mirror use, or the like” and [0107] “In addition, the user 58 may specify a trip summary report that combines the operational data for all drivers that have performed a selected trip … The user 58 may also request a driver trip history report that combines the operational data for all trips performed by a particular driver”, by which the data related to an accident is entered, stored, and displayed to the user)

Cummins may not explicitly disclose, but Fuchs discloses:
a database storing historical vehicle accident data related to actual historical vehicle accidents, wherein the historical vehicle accident data comprises data indicating actual damages associated with the actual historical vehicle accidents, respectively (See Figure 1 – Database of historical accident information 104, as disclosed [0041] “When initially constructing the database 104, multiple sources of information 106 are used which include accident reports from police or insurance adjusters … The database 104 may contain the raw data, the predictive functions, and metadata. The database 104 also contains derivative products of the sensor data” by which the accident reports are data signifying accidents that happened in the real world, along with storing raw data and sensor data);
determine, based on comparing data related to the simulated vehicle accident to the historical vehicle accident data stored in the database, an actual historical vehicle accident corresponding to the simulated vehicle accident ([0048] “vehicle damage from an accident is predicted by comparing the observed conditions that occur during an accident with similar observed conditions for similarly classed accidents stored in a historical vehicle accident database and the damage resulting from those accidents”);
determine damages associated with the actual historical vehicle accident corresponding to the simulated vehicle accident ([0048] “Algorithms are developed to classify each type of accident as succinctly as possible, given the available data, such that when the conditions of a present accident match a classification, this can be used with a degree of certainty, to predict resulting damage and the parts and services necessary to effect repairs”);
calculate, based on the damages associated with the actual historical vehicle accident corresponding to the simulated vehicle accident, a cost estimate of damages associated with the simulated vehicle accident ([0119] “Statistics can then be run on the returned entries: for example, the probability that a particular part was replaced; the range of costs to purchase and replace that part and so-on” and [0140] “the prediction of damage and the estimated cost of repair is transmitted to the accident site shortly after the accident occurs”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of predictive models (Fuchs [0011]) and predicting damages based on accident data  (Fuchs [0129-0134]) as in Fuchs with the teachings of the system executing the method of Cummins to provide an overall cost estimate of the damages (Fuchs [0134]) for the simulated vehicle accident (Cummins [0105]), with the motivation of offering to [0041] “validate the prediction and improve the prediction going forward” as taught by Fuchs over that of Cummins.

Cummins may not explicitly disclose, but Simon discloses:
identification, from the database, of vehicles of a second vehicle type having a plurality of collisions with vehicles of the first vehicle type ([0067] “Then a crash signature is generated based on the detected parameters. Then the crash signature is compared with the previously-stored signature (or signatures), wherein the comparison is used to generate the crash probability C.sub.p. The crash probability C.sub.p is a value that indicates the likelihood that the vehicle has crashed based on the similarity of the previously-stored signature and the newly-generated signature” wherein [0072] “In some example embodiments, a plurality of crash signatures are stored in database 204, wherein each crash signature is associated with a combination of: many different makes, models and years of vehicle and with a particular type of vehicle crash, e.g., front, rear or side. These crash signatures may be generated from previously recorded crashes from controlled crashes and uncontrolled crashes” which teaches the plurality of crashes stored in the database containing combination of many different makes and models of vehicle, e.g. plurality of crashes between two different types of vehicles. See also [0069] “a plurality of crash signatures are stored in database 204, wherein each crash signature is associated with a particular make, model and year vehicle” and [0070] “a plurality of crash signatures are stored in database 204, wherein each crash signature is associated with many different makes, models and years of vehicles”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize database storing vehicles collision data including vehicle types as in Simon in the system executing the method of Cummins, wherein the system of Cummins can simulate various vehicle types to be involved in a simulated collision based on the vehicle AI profile as disclosed in [0069] and [0072], with the motivation of offering to [0067] determine the likelihood of a crash based on the similarity of the previously-stored signature and the newly-generated signature as taught by Simon over that of Cummins.

Cummins in view of Fuchs and Simon may not explicitly disclose, but Krughoff discloses:
a second computing device located remotely from the first computing device and comprising: at least one second processor, and a second memory (See Figure 13 – Computer 1302, as disclosed [0057] “Computer 1302 can be a conventional laptop or desktop personal computer, a minicomputer, a tablet, a smartphone, a mainframe computer, or even a high speed computer, although in several variations, components--including user input, computer, visual output, and storage--may all be in a single physical device … Alternatively, computer 1302 could be symbolic of cloud computing in which the computer engine and/or storage 1310 is provided by a source located somewhere in the internet cloud at one or more locations and accessed through the Internet”);
receive, from the second computing device configured to determine a plurality of liability estimates based on the calculated cost estimate of the [profiles] and based on coverage options under a plurality of different insurance policies, the plurality of liability estimates, wherein the plurality of liability estimates correspond to out-of-pocket liability, under the plurality of different insurance policies, for [corresponding user profile] (See Figure 8 displaying a plurality of coverage options, as disclosed [0158] “The outputs from step 1008 are provided to an out-of-pocket cost calculator in step 1010 together with the input from a plan benefits and coverage rules database 1012. Such rules include deductibles, coinsurance rates, co-payments, out-of-pocket limits etc. for each plan. In step 1010, the plan benefit and coverage rules are applied to each of the possible profiles for the User to calculate what the User would have to pay out-of-pocket for each profile”); and
send, to the display device and via the input/output module, the plurality of liability estimates for display (See Figure 4 – 416, as disclosed [0151] “Finally, the premium and subsidy output or the known premium from step 904 is assembled in step 912 and provided as an output to an Out-Of-Pocket Calculator 414, which is the central element of the User Cost Module, and from there to an output 416 and to the display modules for each User based on the user characteristics”. See also [0063] “Databases 150 through 158 all provide information that can be displayed on request to the User 120” and also [0066] “enables the User to see a summary display of key measures of actuarially-estimated plan cost, risk, quality, and doctor availability for all available plans”).
(Claim 17) receiving, via an input device, an indication of a user input selecting an insurance option of the different insurance options (See Figure 2 – 212, as disclosed [0093] “The User is then given the opportunity in a step 212 represented by a decision diamond to select a plan”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing plurality of insurance policies based on user data as in Krughoff in the system executing the method of Cummins and Fuchs and Simon with the motivation of offering to [0018] provide “a comprehensive comparison tool that affords the User the ability to add inputs and to make realistic, yet variable, choices among a large number of insurance plans that have various different features” and “be easily used and understood by the User” as taught by Krughoff over that of Cummins and Fuchs.

Cummins in view of Fuchs and Simon in further view of Krughoff may not explicitly disclose, but Burch teaches a system to evaluate driver performance using a simulator to determine eligibility for insurance, as disclosed [0028] “This determination can include correlating a driver's performance in simulator 102 with historical data of simulator-trained drivers to predict the driver's potential real world performance to determine eligibility for an insurance policy or to determine premiums”, and to calculate insurability of a driver using a simulator, as disclosed [0018] “the code segment for instructing the processor to calculate insurability of the driver includes instructions for calculating insurance premiums for the driver, and the code segment for instructing the processor to output information includes instructions for outputting the insurance premiums”, and to present the results of the driver evaluation to a display screen, as disclosed [0029] “System 100 also includes means for providing output 106 for presenting results of the driver evaluation, which can be a screen, printer, network connection, or any other suitable output device known in the art”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the disclosures of Cummins, Fuchs, Simon, and Krughoff with the teachings of Burch utilizing the insurance evaluation by gathering data of the user from driving simulation, wherein Krughoff teaches of providing the plurality of insurance options, including out of pocket expenses, from gathered data of the user profiles, with the motivation of offering to [0003] “to link insurance incentives to driver performance in interactive driving simulators” as taught by Burch over that of Krughoff.

As per claim 2, Cummins in view of Fuchs teaches the driving insurance simulation system of claim 1, wherein the second memory stores second computer-readable instructions that, when executed by the at least one second processor, cause the second computing device to:
receive, from the first computing device, information relating to the simulated vehicle accident and the calculated cost estimate of the damages (As disclosed in the independent claim, Fuchs [0048] discloses of calculating cost estimate of damages from retrieved data and Cummins [0105-0108] discloses of recording and storing data from simulated driving system);

Cummins and Fuchs may not explicitly disclose, but Krughoff discloses:
select, based on the information relating to the [user data], the plurality of different insurance policies ([0156] “User characteristics provided in step 1002 together with a user profile creator step 1004, are provided to step 1008 where the possible usage profiles for the User are selected. In step 1004, user profiles are created for multiple possible usage/expense levels and the probability of each for the combination of characteristics (e.g. age and family size) of each possible user type to be insured”); and
determine the plurality of liability estimates based on coverage options under the plurality of different insurance policies (See Figure 12 displaying an example screenshot of the plurality of liability estimates of different insurance policies, after all calculations have been performed. See also Figure 4 – 416, as disclosed [0151] “Finally, the premium and subsidy output or the known premium from step 904 is assembled in step 912 and provided as an output to an Out-Of-Pocket Calculator 414, which is the central element of the User Cost Module, and from there to an output 416 and to the display modules for each User based on the user characteristics”, and also [0063] “Databases 150 through 158 all provide information that can be displayed on request to the User 120” and also [0066] “enables the User to see a summary display of key measures of actuarially-estimated plan cost, risk, quality, and doctor availability for all available plans”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing plurality of insurance policies based on user data as in Krughoff in the system executing the method of Cummins and Fuchs with the motivation of offering to [0018] provide “a comprehensive comparison tool that affords the User the ability to add inputs and to make realistic, yet variable, choices among a large number of insurance plans that have various different features” and “be easily used and understood by the User” as taught by Krughoff over that of Cummins and Fuchs.

Cummins in view of Fuchs in further view of Krughoff may not explicitly disclose, but Burch teaches a system to evaluate driver performance using a simulator to determine eligibility for insurance, as disclosed [0028] “This determination can include correlating a driver's performance in simulator 102 with historical data of simulator-trained drivers to predict the driver's potential real world performance to determine eligibility for an insurance policy or to determine premiums”, and to calculate insurability of a driver using a simulator, as disclosed [0018] “the code segment for instructing the processor to calculate insurability of the driver includes instructions for calculating 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the disclosures of Cummins, Fuchs, and Krughoff with the teachings of Burch utilizing the insurance evaluation by gathering data of the user from driving simulation, wherein Krughoff teaches of providing the plurality of insurance options, from gathered data of the user profiles, with the motivation of offering to [0003] “to link insurance incentives to driver performance in interactive driving simulators” as taught by Burch over that of Krughoff.

As per claim 3, Cummins may not explicitly disclose, but Fuchs teaches the driving insurance simulation system of claim 2, wherein the first computing device further comprises:
a wireless network interface configured to communicate wirelessly with the second computing device and a smartphone, of a user interacting with the simulated driving environment, to receive and transmit the information relating to the simulated vehicle accident and the calculated cost estimate of the damages ([0142] “The present invention may be conveniently implemented using  … a portable device (e.g., a smartphone, tablet computer, computer or other device), equipped with a data collection and assessment environment, including one or more data collection devices (e.g., accelerometers, GPS) or where the portable device are connected to the data collection devices that are remote to the portable device, that are connected via wired or wireless means” by which a portable device (smartphone) communicates wirelessly with data collection devices via wireless network, to receive and transmit information as discussed from the independent claim). 
Krughoff discloses the second computing device (See Figure 13 – 1302, as disclosed by [0057] “Computer 1302 can be a conventional laptop or desktop personal computer, a minicomputer, a tablet, a smartphone, a mainframe computer, or even a high speed computer … Alternatively, computer 1302 could be symbolic of cloud computing in which the computer engine and/or storage 1310 is provided by a source located somewhere in the internet cloud at one or more locations and accessed through the Internet” which has the capability of communicating wirelessly with the first computer, to receive and transmit information with respect to insurance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the second computing device as in Krughoff in the system executing the method of Cummins and Fuchs with the motivation of offering to [0018] provide “a comprehensive comparison tool that affords the User the ability to add inputs and to make realistic, yet variable, choices among a large number of insurance plans that have various different features” and “be easily used and understood by the User” as taught by Krughoff over that of Cummins and Fuchs.

As per claims 4, 13, and 14, Cummins may not explicitly disclose, but Fuchs teaches the driving insurance simulation system of claim 3 and the insurance simulation system of claim 11, wherein the display device is a component of the smartphone of the user, and wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send the plurality of liability estimates to the display device by: transmitting, via the wireless network interface and to the smartphone, the plurality of liability estimates; and causing display, on the display device of the smartphone, of the plurality of liability estimates ([0140] “the prediction of damage and the estimated cost of repair is transmitted to the accident site shortly after the accident occurs. The transmission can occur to either the in-vehicle system or to a mobile device carried by an insurance adjuster or emergency response personnel”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings regarding transmission of estimated cost of repair to a mobile device as in Fuchs with the teachings of the system executing the method of Cummins, with the motivation of offering to [0140] “facilitate rapid settlement of insurance claims and expedite repair” as taught by Fuchs over that of Cummins.

As per claims 5 and 16, Cummins teaches the driving insurance simulation system of claim 1 and the insurance simulation of claim 11, further comprising:
an audio speaker communicatively coupled to the input/output module of the first computing device, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the [0043] “The workstation 52 may also include speakers that provide audio feedback to the user 58 as well”).
The language in the claim limits the system by a requirement that the computing device have a capability to send audio signals to a speaker, which the intended use of the speaker is “to output audio as a distraction to a user while the user is interacting with the simulated driving environment” which does not limit the function of sending audio signals to a speaker, by which does not limit the computing device structure itself, therefore the limitation has little or no patentable weight on the claim. See MPEP 2103(I)(C). Additionally, Cummins also discloses of providing hazards in a simulated driving environment, as disclosed [0005] “activating hazards” and [0006] “creating a hazard”.

As per claim 7, Cummins may not explicitly disclose, but Burch teaches the driving insurance simulation system of claim 1, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the display device and via the input/output module, information identifying a discount to be awarded to a user in response to the user using the driving insurance simulation system ([0030] “it is also contemplated that discounted insurance rates can be offered to graduates of driver education programs utilizing driver simulators, based on their performance in the simulator”). 
Burch in the system executing the method of Cummins with the motivation of offering [0003] “to link insurance incentives to driver performance in interactive driving simulators” as taught by Burch over that of Cummins.

As per claim 8, Cummins and Fuchs may not explicitly disclose, but Krughoff teaches the driving insurance simulation system of claim 1, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the display device and via the input/output module, premiums corresponding to the plurality of different insurance policies (See Figure 4 – 402 Premium Calculator, further disclosed in Figure 9, as disclosed [0150] “The program then proceeds to step 908 where the premium-setting and subsidy-setting rules are applied using the user characteristics and rules obtained from a step 910” and [0151] “Finally, the premium and subsidy output or the known premium from step 904 is assembled in step 912 and provided as an output to an Out-Of-Pocket Calculator 414, which is the central element of the User Cost Module, and from there to an output 416 and to the display modules for each User based on the user characteristics”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize premiums of the insurances as in Krughoff in the system executing the method of Cummins and Fuchs with the motivation of offering to [0018] provide “a comprehensive comparison tool that affords the User the ability to add inputs and to make Krughoff over that of Cummins and Fuchs.

As per claim 10, Cummins teaches the driving insurance simulation system of claim 1, further comprising: a dashboard interface device communicatively coupled to the input/output module of the first computing device and configured to: display a simulated automobile dashboard, and receive, from the displayed simulated automobile dashboard, indications of user inputs controlling simulated dashboard operation of the first virtual vehicle (See Figure 20, as disclosed [0100] “An exemplary simulated environment screen shot 430 is illustrated in FIG. 20. The screen shot 430 includes a simulated dashboard 432 including a simulated steering wheel 434; a simulated road 436; a simulated landscape 438 including displayed trees, grass, buildings, street signs, and the like; and a simulated intelligent vehicle 440. The driving simulator 50 changes the simulated dashboard 432 including the steering wheel 434, road 436, landscape 438, and intelligent vehicle 440 based on the input provided by the user 58 through the input devices”). 

As per claim 18, Cummins may not explicitly disclose, but Fuchs teaches the method of claim 17, wherein the display device is a display device of a portable wireless device, and wherein outputting the plurality of liability amounts comprises:
transmitting, to the portable wireless device, the plurality of liability amounts; and causing display, on the display device of the portable wireless device, the plurality of [0140] “the prediction of damage and the estimated cost of repair is transmitted to the accident site shortly after the accident occurs. The transmission can occur to either the in-vehicle system or to a mobile device carried by an insurance adjuster or emergency response personnel”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings regarding transmission of estimated cost of repair to a mobile device as in Fuchs with the teachings of the system executing the method of Cummins, with the motivation of offering to [0140] “facilitate rapid settlement of insurance claims and expedite repair” as taught by Fuchs over that of Cummins.

Cummins and Fuchs may not explicitly disclose, but Krughoff teaches:
wherein the method further comprises receiving the indication of the user input selecting the insurance option from the portable wireless device (See Figure 2 – step 212, as disclosed [0093] “The User is then given the opportunity in a step 212 represented by a decision diamond to select a plan”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize user selecting an insurance option as in Krughoff in the system executing the method of Cummins and Fuchs with the motivation of offering to [0018] provide “a comprehensive comparison tool that affords the User the ability to add inputs and to make realistic, yet variable, choices among a large number of insurance plans that have various different features” and “be easily used and understood by the User” as taught by Krughoff over that of Cummins and Fuchs.

As per claim 20, Cummins may not explicitly disclose, but Burch teaches the method of claim 17, further comprising:
outputting, to the display device, an offer of an insurance discount, in response to a user engaging with the simulated driving environment ([0027] “In further accordance with the method of the invention, the method includes determining insurability for drivers based on their performance in simulated driving experiences … It is also possible to use the score of driver performance to determine premiums for a given insurance policy. For example, discounts in auto insurance could be offered to drivers who pass a threshold score”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize discounts based on performance in the driving simulator as in Burch in the system executing the method of Cummins with the motivation of offering [0003] “to link insurance incentives to driver performance in interactive driving simulators” as taught by Burch over that of Cummins.

As per claims 23 and 24, Cummins and Fuchs may not explicitly disclose, but Krughoff teaches the driving insurance simulation system of claim 4 and the method of claim 17, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to:
receive, via the wireless network interface, an indication of a selection of one of the plurality of liability estimates (See Figure 2 – step 212, as disclosed [0093] “The User is then given the opportunity in a step 212 represented by a decision diamond to select a plan”); and
Figure 2 – step 218, as disclosed [0095] “If a selection is now made, then the program branches to step 218 where the selection is communicated to the plan or to another entity that can enroll the User”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize selecting and initiating establishment of insurance policy as in Krughoff in the system executing the method of Cummins and Fuchs with the motivation of offering to [0018] provide “a comprehensive comparison tool that affords the User the ability to add inputs and to make realistic, yet variable, choices among a large number of insurance plans that have various different features” and “be easily used and understood by the User” as taught by Krughoff over that of Cummins and Fuchs.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins in view of Fuchs and in view of Simon, in further view of Krughoff in further view of Burch, and in further view of PRYOR (U.S. 2002/0036617).

As per claims 6 and 15, Cummins may not explicitly disclose, but Pryor teaches the driving insurance simulation system of claim 1 and the insurance simulation system of claim 11, further comprising:
a fan communicatively coupled to the input/output module of the first computing device, wherein the first computer-executable instructions, when executed by the at least one first processor, further cause the first computing device to send, to the fan and [0668] “The data needed is analyzed, and fed by the computer to actuate the appropriate control functions of the vehicle, such as increasing fan speed”).
The language in the claim limits the system by a requirement to include a fan structure, wherein the processor is structured to send a control signal to the fan to cause the fan to blow air. The claims recite an intended use of the fan, which is “to provide a distraction to a user while the user is interacting with the simulated driving environment”, which does not limit the function of sending control signals to the fan, by which does not limit the processor structure itself, therefore the limitation has little or no patentable weight on the claim. See MPEP 2103(I)(C). Additionally, Cummins also discloses of providing hazards in a simulated driving environment, as disclosed [0005] “activating hazards” and [0006] “creating a hazard”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize dashboard functions including controlling vehicle accessories, such as fans, as in Pryor in the system executing the method of Cummins with the motivation of offering to provide [0669] “Very low cost and interchangeable actuator control panels” as taught by Pryor over that of Cummins.

Response to Arguments
Applicant’s arguments, see page 11, filed 10 November 2021, with respect to 35 U.S.C. 112(a) rejection of Claim 25 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of Claim 25 has been withdrawn. 

Applicant argues, see page 13, that the amended independent claim 1 is not directed to an abstract idea under Prong One of Revised Step 2A. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claims are directed towards a process of providing the user with different insurance options available for comparison based on the collected information (e.g. simulated vehicle accident information), and the user selecting an insurance option is directed towards a commercial interaction. Fundamental economic practices or principles and commercial or legal interactions are certain methods of organizing human activity, see MPEP 2106.04(a)(2)(II), therefore the claims are directed to an abstract idea. The limitation regarding identifying the vehicle types for the simulation of the accident (e.g. identification of data for simulation) is an additional element which is analyzed under Prong Two of Step 2A.
Applicant argues, see pages 13 to 15, that the additional element regarding the vehicle types and identifying the vehicle type integrates the judicial exception into a practical application. Examiner respectfully disagrees. The additional elements recited by the claims are merely instructing the generic computer components to implement the abstract idea, and identifying data stored from the database that are being used in the accident simulation is mere data gathering, which is adding insignificant extra-solution activity to the judicial exception.
Example 40, as Applicant argues on page 14, includes limitations with specific rules (e.g. comparing the threshold) that causes specific actions to be performed by the 
Example 42, as Applicant argues on page 14, includes limitations which recites specific format conversion to be provided to the user via real-time to provide improvement over prior art systems allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Contrary to Example 42, the claims recite that the user inputs a vehicle of a first type, and the system identifies a second type from the database based on the collected data (e.g. collisions between first and second type). The claims do not recite any specific data conversions or any real-time updates provided by the simulation that can be accessed by remote users, but only data identification from stored data.
Example 38, as Applicant argues on pages 14-15, was found eligible because the claim did not recite any of the judicial exceptions. Contrary to Example 38, the claims are directed to an abstract idea, under certain methods of organizing human activity, specifically fundamental economic principles or practices and/or commercial 
Applicant argues, see page 15, that the claims are “something more” or “significantly more” than the abstract idea and is patent-eligible under Step 2B. Examiner respectfully disagrees. As discussed above, the additional element of “driving insurance simulation system” is utilizing the additional element of a “driving simulation system” to provide the user with insurance options, which is not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Additionally, simply appending well-understood, routine, conventional activities (WURC) previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept; see MPEP 2106.05(d). The “driving simulation system” was old and already well-known at the time of the invention, see Non-Patent Literatures (NPL): (Slob, “State-of-the-Art Driving Simulators, a Literature Survey”, 2008) and (Diete, “Evaluation of a Simulator Based, Novice Drive Risk Awareness Training Program”, 2008), by which merely applying the WURC to the judicial exception is not significantly more. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 15 to 17, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yager et al. (U.S. 2007/0136109) discloses systems and methods to provide customizable insurance according to consumer preferences. Demand simulators may be used to guide the creation of optimized packages of features, which consumers may select from to form an insurance product appropriate for their particular needs.
Henderson et al. (U.S. 6,868,386 B1) discloses a method and system for communicating insurance related services between an insured and an insurer through an Internet communication scheme includes a processing system for processing acquired event and sensored data to compute the cost of insurance for the same period as the data is acquired.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697